Citation Nr: 0208258	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service in the Army from December 
1968 to December 1971, died in April 1986.  The veteran was a 
member of the Florida Army National Guard from November 1981 
until his death.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as well as her claims of entitlement to 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 and entitlement to 
Dependents Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35.  

In September 2001, a Travel Board hearing was held in St. 
Petersburg before the undersigned, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  At 
that time, the appellant and her representative expressly 
stated that the only issue being pursued on appeal was 
entitlement to service connection for the cause of the 
veteran's death.  See transcript at pages 2 and 3.  Thus, 
this is the only issue being decided by the Board.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the two issues on appeal decided herein has 
been obtained by the RO.

2.  The official death certificate shows that the veteran 
died on April [redacted], 1986.  An autopsy was performed and showed 
the cause of death to be cardiac ventricular fibrillation due 
to coronary atherosclerosis and fatty metamorphosis of the 
liver.

3.  The veteran was not on active duty for training at the 
time of his death, nor was he on inactive duty for training.

4.  At the time of the veteran's death he was not service-
connected for any disability.

5.  There is no competent medical evidence that establishes a 
relationship between the cause of the veteran's death and his 
period of service.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
to the cause of the veteran's death and the fatal cardiac 
ventricular fibrillation was not proximately due to or the 
result of service; nor did any incident of service contribute 
substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. § 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The death certificate and the autopsy 
report reflect that the veteran died on April [redacted], 1986 due to 
cardiac ventricular fibrillation due to coronary 
atherosclerosis and fatty metamorphosis of the liver.  At the 
time of the veteran's death, he was not service-connected for 
any disability.

During the December 2000 personal hearing held at the RO, the 
appellant testified that the training the veteran did during 
his April 1986 ACDUTRA caused his death.  She testified that 
when the veteran came back from the training he complained 
about chest pains and said that he was tired.  She also said 
that just prior the veteran had complained of chest pain, but 
went on to camp anyway.  The appellant maintained that the 
veteran had not been released from active duty and that he 
was supposed to be released the weekend following summer 
camp.  See RO Hearing Transcript pp. 2-4.  

At the September 2001 Travel Board hearing, the appellant 
testified that the condition that caused the veteran's death 
had its onset during his active service in the Army.  She 
also testified that the only medical condition that she was 
aware that the veteran had between 1971 and 1986 was 
hemorrhoids.  See Travel Board Hearing Transcript pp. 4-5.  
The appellant said that the veteran was still on active duty 
on the day he died and that he had not gone on sick call 
during summer camp.  See Travel Board Hearing Transcript pp. 
7-9.

Duty Status at Time of Veteran's Death

Service connection may be granted for disability or death 
resulting from disease or injury incurred in or aggravated by 
service, or by any period of active duty for training 
(ACDUTRA), as well as for any death or injury incurred or 
aggravated while performing any period of active duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  According to the death certificate and the autopsy 
report, the veteran's death was caused by a disease and not 
by an injury.

Review of the appellant's Florida National Guard personnel 
records indicates that the appellant was on ACDUTRA for 
approximately two weeks per year of his National Guard 
membership, as well as one weekend per month of inactive duty 
for training (INACDUTRA).  The veteran had a verified period 
of active duty for training with the Florida National Guard 
from Saturday April 5, 1986, to Saturday April 19, 1986.  The 
National Guard records indicate that he was not on any 
ACDUTRA thereafter.  A DD Form 1300, Report of Casualty, 
dated in May 1986, indicates that the veteran was "not in a 
duty status" on the day of his death.  

Furthermore, a January 2001 letter from the colonel in charge 
of the Florida National Guard personnel section states that 
the veteran was released from Annual Training on April 19, 
1986, and that he was on INACDUTRA for drill on Sunday April 
20, 1986.  The colonel also stated that the DA Form 1379, 
Unit Record of Reserve Training for April 1986, reflects that 
Annual Training was conducted for the veteran's unit between 
the 5th and the 19th of that month.

The evidence of record includes written statements from four 
of the veteran's National Guard colleagues.  Two of the 
statements indicate that the veteran passed away "shortly 
after annual training" and "shortly after summer camp."  
Two other statements indicate that the individuals attended 
annual training at Camp Blanding with the veteran from April 
5th to April 26th of 1986.  However, the statements are not 
corroborated by Florida National Guard records, which 
indicated that the annual training extended from Saturday 
April 5, 1986, to Saturday April 19, 1986.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Based on the above evidence, the Board finds that the veteran 
was not on ACDUTRA or INACDUTRA on the day that he died.  
While the appellant believes that the veteran was still on 
active status, none of the military records in evidence 
supports her contention.  Furthermore, two of the four third-
party statements of record also place the veteran's death 
after their annual training had been completed.  In addition, 
the Board notes "service department findings are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Accordingly, the Board finds that the veteran 
was not on active duty for training nor was he on inactive 
duty for training at the time of his death.

Disability incurred in or aggravated by service

The appellant could still establish entitlement to the 
benefit sought based on the veteran's active service.  For a 
grant of service connection for the cause of death, pertinent 
regulations require a showing that either the fatal disease 
was incurred in or aggravated by service or, in the case of 
arteriosclerosis, if it is shown that it was manifest to a 
degree of 10 percent or more within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 
38 C.F.R. §§ 3.307, 3.309, 3.312.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.310(a), 3.312.

The Board initially notes that the written statements of the 
appellant and the veteran's representative that the veteran's 
fatal cardiac ventricular fibrillation and/or the underlying 
coronary atherosclerosis and fatty metamorphosis of the liver 
were causally connected to the veteran's active service are 
not probative as there is no evidence in the record that the 
appellant or her representative have any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

To summarize, the veteran's Army service medical records 
reflect no definitive finding diagnostic of heart disease or 
liver disease.  The veteran's National Guard medical records 
reflect no definitive finding diagnostic of heart disease or 
liver disease.  The appellant testified that the only medical 
treatment the veteran received between 1971 and 1986 was for 
hemorrhoids.  Additionally, the cardiac and hepatic disorders 
were not diagnosed until autopsy, many years after service.  
The appellant has not submitted any competent medical 
evidence, nor is there any competent medical evidence of 
record, which relates the cardiac ventricular fibrillation 
and/or the underlying coronary atherosclerosis and fatty 
metamorphosis of the liver to the veteran's service.  
Likewise she has not submitted any competent medical 
evidence, nor is there any competent medical evidence of 
record, which demonstrates that any aspect of the veteran's 
April 1986 ACDUTRA or INACDUTRA was involved in, contributed 
to, or hastened the veteran's death.  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal cardiac ventricular fibrillation with 
atherosclerosis and fatty metamorphosis of the liver was 
incurred as a result of his service.  The preponderance of 
competent and probative evidence of record shows no causative 
connection between the veteran's death and his active 
military service.  Thus, the Board concludes that the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  38 C.F.R. § 3.312.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim under 38 U.S.C.A. § 1310.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

Veterans Claims Assistance Act of 2000.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The veteran's Army and National 
Guard records have been associated with the claims file, as 
were the death certificate and the autopsy report.  The 
rating decision, the Statement of the Case (SOC), and the 
Supplemental Statements of the Case (SSOC) notified the 
appellant and her representative of the evidence necessary to 
substantiate the claims, the evidence that had been received 
and the evidence to be provided by the claimant.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her claims, as has her 
representative.  She presented testimony at a personal 
hearing at the RO in December 2000, and she also testified at 
a Travel Board hearing in September 2001.  There is 
sufficient evidence of record with which the Board may make 
informed decisions, and the Board is not aware of any 
pertinent evidence which exists and which has not been 
obtained.

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review despite the fact that the RO did not consider the case 
under the VCAA, the implementing regulations and VA guidance 
issued pursuant to VCAA.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The RO provided the appellant with the pertinent 
evidentiary development that was subsequently codified by 
VCAA.  In addition to performing the pertinent development 
required under VCAA, the RO notified the appellant of her 
right to submit evidence.  It would not breach her rights 
under VCAA for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor her representative has 
asserted that the case requires further development or action 
under VCAA.  Therefore, the Board finds that VA has completed 
its duties under the VCAA and all applicable law, regulations 
and VA procedural guidance.  38 C.F.R. § 3.103 (2001).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

